                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    HYDROFLOW USA, LLC,                                   CASE NO. C21-0714-JCC
10                            Plaintiff,                    ORDER TO SHOW CAUSE
11            v.

12    HYDROTECH SOLUTIONS LLC, a Texas
      limited liability company; KIRK KENNEDY
13    and JANE DOE KENNEDY, husband and wife;
      ROB BARNETT and JANE DOES BARNETT,
14
      husband and wife; and STEVEN BLOOM and
15    JANE DOES BLOOM, husband and wife,

16                            Defendants.

17

18          This matter comes before the Court sua sponte. Defendant HydroTech Solutions LLC

19   alleges that the Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

20   but its notice of removal does not adequately plead diversity jurisdiction. (See Dkt. No. 1.)

21   Therefore, the Court ORDERS HydroTech to show cause why this matter should not be

22   remanded for lack of subject matter jurisdiction by amending its notice of removal to properly

23   allege diversity jurisdiction within 14 days of the date of this order.

24          “A limited liability company ‘is a citizen of every state of which its owners/members are

25   citizens,’ not the state in which it was formed or does business.” NewGen, LLC v. Safe Cig, LLC,

26   840 F.3d 606, 612 (9th Cir. 2016) (quoting Johnson v. Columbia Props. Anchorage, LP, 437


     ORDER TO SHOW CAUSE
     C21-0714-JCC
     PAGE - 1
 1   F.3d 894, 899 (9th Cir. 2006)). Accordingly, to properly plead diversity jurisdiction, HydroTech

 2   was required to plead “the citizenship of all of [its] members.” Id. at 611. Because one of

 3   HydroTech’s members is an LLC, (see Dkt. No. 10), it was also required to plead the citizenship

 4   of that LLC’s members. See generally Asana Partners Fund II REIT 14 LLC v. Heath Family I

 5   LLC, 2020 WL 7241449, slip op. at 3 (W.D. Wash. 2020). It did not do. (See Dkt. No. 1.)

 6          In addition, HydroTech was required to plead the citizenship of all of the members of

 7   HydroFlow USA, LLC. See NewGen, LLC, 840 F.3d at 613–14 (“The party seeking to invoke

 8   the district court’s diversity jurisdiction always bears the burden of both pleading and proving
 9   diversity jurisdiction.”); Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th
10   Cir. 2014) (If “the information necessary to establish the diversity of the citizenship of [another
11   party is] not reasonably available to” the party invoking the Court’s jurisdiction, the party
12   invoking the Court’s jurisdiction may “plead its jurisdictional allegations as to [that other party]
13   on information and belief.”).
14          In addition, Local Civil Rule 7.1(a)(2) requires “[a]ny nongovernmental party . . . [to] file
15   a corporate disclosure statement identifying . . . any member or owner in a . . . limited liability
16   corporation (LLC).” In diversity cases, like this one, the corporate disclosure statement must also
17   list “those states in which the party, owners, partners, or members are citizens.” W.D. Wash.
18   Local Civ. R. 7.1(b). The purpose of this rule is to allow the Court and the parties to readily

19   determine at the outset of the case whether the Court has subject matter jurisdiction. Without

20   knowing the citizenship of an LLC’s members, the Court cannot determine whether the parties

21   are completely diverse. Both parties’ corporate disclosure statements are deficient because both

22   fail to identify the states in which their members are citizens. (See Dkt. Nos. 7, 10.)

23          Despite these deficiencies, “[d]efective jurisdictional allegations are not fatal.” NewGen,

24   LLC, 840 F.3d at 612. “Courts may permit parties to amend defective allegations of jurisdiction

25   at any stage in the proceedings.” Id.; see also 28 U.S.C. § 1653. Accordingly, the Court

26   ORDERS the parties to file amended corporate disclosure statements that comply with Local


     ORDER TO SHOW CAUSE
     C21-0714-JCC
     PAGE - 2
 1   Civil Rule 7.1 within seven days of the date of this order, and ORDERS HydroTech Solutions,

 2   LLC to show cause why this action should not be remanded for lack of subject matter

 3   jurisdiction by amending its notice of removal to properly allege diversity jurisdiction within 14

 4   days of the date of this order.

 5          DATED this 21st day of June 2021.




                                                          A
 6

 7

 8
                                                          John C. Coughenour
 9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER TO SHOW CAUSE
     C21-0714-JCC
     PAGE - 3
